Citation Nr: 1642043	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  14-28 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder as due to asbestos exposure.  

2.  Entitlement to service connection for ischemic heart disease.  

3.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from February 1964 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The issue of entitlement to service connection for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed pleural plaques are at least as likely as not etiologically related to in-service asbestos exposure.

2.  The Veteran is service connected for posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling since August 2011 and 100 percent disabling since April 2013, bilateral tinnitus , evaluated as 10 percent disabling, and bilateral sensorineural hearing loss, evaluated as 0 percent disabling.

3.  Due to his service-connected disabilities, it is at least as likely as not that the Veteran is unable to meet most of his daily personal needs or to protect himself from the hazards and dangers of his daily environment without regular aid and attendance from another individual.  

CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, a respiratory disorder, currently classified as pleural plaques, was incurred as a result of active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).  

2.  With resolution of reasonable doubt in the appellant's favor, the criteria are met for special monthly compensation based on the need for regular aid and attendance.  38 U.S.C.A. §§ 1114(l), 1502(b) (West 2014); 38 C.F.R. §§ 3.350(b)(3), 3.351, 3.352 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met. In light of the fact that the Board allows the benefits sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary. 

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

SMC is payable if, as the result of service-connected disability, the Veteran is so helpless as to be in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  Specifically, a veteran is considered to be in need of regular aid and attendance if he or she establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c).  

Determinations regarding the need for aid and attendance must be based on the actual requirement of personal assistance from others.  See 38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996).  In this regard, the particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  See 38 C.F.R. § 3.352(a).  In determining whether a veteran is in need of aid and attendance, consideration is to be given to such factors as: (1) in ability of the claimant to dress and undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance; (3) inability of the claimant to feed himself through loss of coordination of the upper extremities or extreme weakness; (4) inability to tend to the wants of nature; or (5) physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  Id.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  Id.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Respiratory Disorder

The Veteran contends that he has a respiratory disorder as a result of exposure to asbestos during his active duty service.  

Specifically, the Veteran contends that he was exposed to asbestos while fighting a fire aboard the U.S.S. Shangri-La in 1967.  VA has verified that a fire occurred aboard that ship in October 1967 and has accepted this incident as the verified stressor for the Veteran's service-connected PTSD.  VA has thus conceded the Veteran's involvement in fighting that fire.

In July 2001, a private physician, based on X-rays and CT scan results, diagnosed bilateral pleural plaques and opined "with a reasonable degree of medical certainty" that they were related to asbestos exposure.  A VA CT scan in May 2006 also revealed pleural plaques that a radiologist found to be compatible with the Veteran's reported history of asbestos exposure.  A September 2009 private occupational pulmonary evaluation found the Veteran to have asbestos related pleural disease but not asbestosis.  

In May 2011, the Veteran was afforded a VA examination.  The VA examiner also diagnosed pleural plaques as a result of asbestos exposure but noted that the Veteran had an extensive history of workplace asbestos exposure after his separation from active duty service.  Because of this later exposure, the examiner could not resolve the issue of whether the Veteran's pleural plaques were due to asbestos exposure in service or afterward without resorting to speculation.  

The medical evidence of record consistently shows a diagnosis of pleural plaques and ascribes it to asbestos exposure.  The only medical opinion that directly addresses the issue of service connection while acknowledging the history of post-service asbestos exposure is neutral toward the Veteran's claim.  In light of the totality of the circumstances, and giving the Veteran the full benefit of the doubt, the Board finds that it is at least as likely as not that the appellant has pleural plaques as a result of his active duty service.  As the reasonable doubt created by the evidence must be resolved in favor of the Veteran, entitlement to service connection for a respiratory disorder, currently classified as pleural plaques, is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").

Special Monthly Compensation

The record reflects the Veteran has been service connected for PTSD, evaluated as 10 percent disabling since August 2011 and 100 percent disabling since April 2013, bilateral tinnitus, evaluated as 10 percent disabling, and bilateral sensorineural hearing loss, evaluated as 0 percent disabling.  VA has also determined that the Veteran has been incompetent to handle disbursement of funds since December 2012.

The medical evidence of record shows that the Veteran is unable to care for himself.  A December 2011 VA examiner opined that the Veteran requires supervised care at all times due to a lack of decision making capacity, primarily as a result of dementia and a history of concussions.  The same examiner opined in November 2012 that the Veteran required around-the-clock supervision primarily as a result of dementia and memory loss.  The same examiner repeated similar findings in June 2014.  

In November 2013, a VA examiner opined that it was impossible to differentiate the symptoms of the Veteran's service-connected PTSD from those of his non-service-connected dementia due to their similarity and overlap.  VA granted the Veteran a 100 percent evaluation for PTSD based on the November 2013 VA examiner's findings.  

In light of the medical evidence of record, the Board resolves reasonable doubt in the Veteran's favor by finding that the evidence supports the claim for SMC on the basis of need for aid and attendance.  A VA examiner has consistently opined that the Veteran requires constant supervision due to dementia.  Although the Veteran is not explicitly service connected for dementia, a VA examiner has opined that it is impossible to differentiate the symptoms of the Veteran's PTSD and dementia and there is no contrary medical opinion of record.  VA has effectively incorporated the symptoms of the Veteran's dementia into his evaluation for PTSD by assigning a 100 percent rating based on the examiner's opinion.  

For the foregoing reasons, the Board  concludes that the Veteran's service-connected disabilities cause him to be in need of the regular aid and attendance of another person.  As noted above, the Veteran need not have all of the disabling conditions mentioned by 38 C.F.R. § 3.352, and furthermore, the evidence must show only that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a).  Consequently, giving the Veteran the benefit of the doubt, the criteria for SMC based on the need for the regular aid and attendance of another person have been met.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).  


ORDER

Service connection for a respiratory disorder, currently classified as pleural plaques, due to asbestos exposure is granted.  

Entitlement to SMC based on the need for the regular aid and attendance of another person is granted.  


REMAND

VA's duty to assist includes the obligation to provide an examination with regard to claims for disability compensation when there is competent evidence of a disability that may be associated with an in-service disease, injury or event, but there is insufficient information to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The AOJ denied the Veteran's claim for service connection for ischemic heart disease without first arranging for an examination by a qualified medical professional for help in determining whether the Veteran's claimed disability is related to service.  

The Veteran's post-service medical treatment records indicate a January 2012 diagnosis of arrhythmia-sinus bradycardia and atherosclerosis-native coronary artery.  In his October 2012 notice of disagreement, the Veteran appears to contend that exposure to toxic chemicals and smoke may have caused his heart disease.  Having considered this evidence, and observing that - when deciding whether a medical opinion must be obtained - the requirement that a link may exist between the current disorder and active military service "establishes 'a low threshold'" (Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006) (quoting McClendon, 20 Vet. App. at 83)), the Board finds that the Veteran's ischemic heart disease claim must be remanded for an examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.  All methods of obtaining records should be contemplated.  

2.  After the above development has been accomplished, send the claims file to an appropriate examiner to address the following question after review of the record:

(a) Is it at least as likely as not (50 percent probability or greater) that any current heart disorder is related to the Veteran's military service, to include exposure to hazardous substances during the shipboard fire in 1967?  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

A complete rationale for all opinions expressed should be provided. 

3.  The AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures. 

4.  Thereafter, the AOJ should readjudicate the issue.  If the benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


